1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                             Case No. CV 20-00843-AB (JCx)
12   ORLANDO GARCIA,
13
                     Plaintiff,
                                             ORDER DISMISSING CIVIL ACTION
14
     v.
15
     A1 IMPORTS AND LIQUOR, INC.,
16   a California Corporation, and Does 1-
     10,
17
                     Defendants.
18
19
20
21
           THE COURT having been advised by counsel that the above-entitled action has
22
     been settled;
23
24
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
25
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
26
     open the action if settlement is not consummated.
27
28
                                              1.
1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: February 24, 2020         _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
